—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 3, 1996, convicting defendant, after a jury trial, of six counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, and judgment, same court (Rena Uviller, J.), rendered November 27, 1996, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a consecutive term of 2 to 4 years, unanimously affirmed.
Defendant’s various challenges to the court’s receipt of expert testimony are unpreserved (People v Graves, 85 NY2d 1024; People v Tevaha, 84 NY2d 879, 881), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the arresting officer was properly permitted to explain the various schemes of participants in pickpocketing (People v Right, 180 AD2d 430, lv denied 79 NY2d 952). This brief and limited testimony had a sufficient factual predicate and did not suggest that defendant committed uncharged crimes.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.